no third party contact sec_4942 date sep department of the treasury internal_revenue_service washington d c contact person id number telephone number legend an - wb sxx yyy dear sir or madam in response to your request for a ruling dated regarding approval for a set-aside under this is september sec_4942 dollar_figurexx yyy for the fiscal_year ending september the design and construction of of the internal_revenue_code in the amount of a public garden to pay for our records indicate that you are exempt from federal_income_tax under sec_501 private_foundation within the meaning of sec_509 code your fiscal_year ends september of the code and that you are a of the - you intend to establish a public garden this garden will a place for relaxation recreation and horticultural and be botanical education a habitat for threatened and endangered species and a haven of peace and tranquility in an increasingly stressful urban environment public the garden will be open to the you initially entered into a joint_venture protocol with a in date for the design and development of the garden advised you that it did not have adequate staffing and must withdraw from the protocol after a lengthy process starting a with a request for qualifications whereby numerous unrelated third party entities submitted their qualifications and tentative a public garden area you selected bids on the design aspects of the b agreement with b provides a timetable and a payment schedule to provide the overall design and management services the contract provides for b to design the public garden and to formulate a master_plan for the implementation of the design as well as the administration of the landscaping and construction of the public buildings as the project progresses with the submission of the documents for construction of the public garden due no later than september construction documents are submitted contractors will be you and b estimate that construction will be selected completed within approximately one year after commencement once the the actual construction of the garden will require drainage irrigation and landscaping and the construction of restrooms a pavilion shelter and other smaller structures including an light poles park benches trash receptacles information kiosk and water fountains an open-air theater contiguous to a natural a shell pathway will grass slope which will provide seating encircle the garden area turf and concrete parking areas and extensive plantings as a result of the lengthy design and construction process many of the billings along with the payments by you will occur the consulting contract and after september your year-end the construction_contract provide for billing after certain phases of the entire project have been completed provides the opportunity to view the work-in-progress while paying for only that portion that has been completed and allows the option to solve disputes or even to find another contractor if the work is unsatisfactory as well as providing incentive for the contractor to complete the work on time or early this method - in order for the payments to b and for a portion of the actual construction costs to be considered qualifying distributions for the purpose of preventing the imposition of the excise_tax under sec_4942 you request approval to set-aside a qualifying_distribution for your fiscal_year ending dollar_figurexx yyy as september set-aside in the current taxable_year that will result ina qualifying_distribution in the current taxable_year when the funds are set_aside rather than in the year actually paid this set-aside will allow you to establish a your foundation_manager has stated that the amount will actually be paid for the garden by date phe which is within a specified period of time that ends not more than months after the date of the first set-aside sec_4942 of the code imposes on the undistributed_income a private_foundation for any taxable_year which has not been of distributed before the first day of the second or any succeeding taxable_year following such taxable_year percent of the amount of such income remaining to undistributed at the beginning of such second or succeeding taxable_year a tax equal sec_4942 of the code defines qualifying distribu- an organization controlled by the foundation or one or more a private_foundation which is not tion as any amount_paid to accomplish one or more purposes described in sec_170 b other than any contribution to i disqualified persons or an operating_foundation except as provided in paragraph any amount_paid to acquire an asset used directly in carrying out and or more purposes described in sec_170 b ii or sec_4942 a of the code provides that for all taxable years beginning on or after january set-aside for a specific project which comes within one or more purposes described in sec_170 b qualifying_distribution if graph b it meets the requirements of subpara- may be treated as an amount a sec_4942 g b i of the code provides that an amount at the time of set-aside for a specific project shall meet the requirements of this subparagraph if the set-aside the founda- tion establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and at the time of the set-aside the private_foundation establishes to the satisfaction of which can be better accomplished by such set-aside than by immediate payment of funds or the project will not be completed before the end of the taxable_year of the foundation in which the set-aside is made the secretary that the project is one sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provide that the amount set-aside for a special project that is for one or more of the purposes described in sec_170 distribution in the year in which set-aside if the requirements of sec_4942 requirements of paragraph b that the amount set-aside will be paid for the specific project within months after it the is established and this paragraph b may be treated as is set-aside and are satisfied if are satisfied the set-aside a qualifying b i or it 2b satisfies the suitability test satisfies the cash distribution test described in subparagraph of this paragraph the private_foundation ii or sec_53 a -3 b of the regulations provide that a matching-grant program the suitability test prescribed by the code is satisfied where the specific project is one in which relative long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the foundation such as paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as that requires an expenditure of more than one year's income or a plan to fund a specific research program that is tude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized for good cause shown the period for paying the amount set-aside may be extended by the service a museum building in which of such magni- a unit such based on the information presented we rule that your proposed set-aside of dollar_figurexx yyy in your fiscal_year ending september of the code and sec_53 a - b meets the requirements of sec_4942 g of the regulations our approval of your set-aside is based upon our understand- ing that the set-aside will in fact be pledged for the specific project indicated and in the amount indicated and that the pledged funds will be expended within the month period under sec_53 a -3 b of the regulations your a future date or dates proposed set-aside must be evidenced by the entry of amount on your books_and_records as paid at shall be taken into account for purposes of determining your minimum_investment_return under section a -2 c of the regulations and any income attributable to such set-aside must be taken into account in computing adjusted_net_income under sec_53 a -2 d any amount which is set-aside a pledge or obligation to be a dollar this ruling is directed only to the organization that requested it not be used or cited as precedent sec_6110 of the code states that it may moby s- because this letter could help resolve questions you should keep this copy in your permanent records sincerely yours mtretht y book gerald v chief exempt_organizations sack rulings branch
